DETAILED ACTIONStatus of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is in response to a Terminal Disclaimer approved on August 9, 2022.  Claims 1-20 are pending.  All pending claims are examined.  


Allowable Subject Matter
Claims 1-20 are pending. 
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 14, and 18, the cited references taken either individually or in combination with other prior art of record fails to teach the invention or render obvious in particular:
1. (Original) A computer-implemented method of assigning payment card numbers for individual user accounts associated with a payment service system, the method comprising:
receiving, by the payment service system via an application executing on a computing device, a request to assign a payment card number to a user account associated with a user of the payment service system, wherein the request is in a context of an authorization for a payment transaction;
retrieving, by the payment service system and from a database associated with the payment service system, an account record associated with the user account;
determining, by the payment service system and based on the account record, that the user account is not associated with an active payment card number;
identifying, by the payment service system, an unassigned payment card number;
modifying, by the payment service system and in the database, the account record to assign the unassigned payment card number to the user account associated with the user as an active payment card number; and
authorizing, by the payment service system, the payment transaction using the active payment card number, wherein the authorization causes a modification to an account balance of the user account.
2. (Original) The computer-implemented method of claim 1, further comprising:
identifying the unassigned payment card number from one or more unassigned payment card numbers received from an issuer processor server.
3. (Original) The computer-implemented method of claim 2, wherein the one or more unassigned payment card numbers are stored in the database.
4, (Original) The computer-implemented method of claim 1, further comprising: 
transmitting, by the payment service system, the active payment card number to an issuer processor server to update an issuer processor database to reflect the active payment card number being activated.
5. (Original) The computer-implemented method of claim 1, wherein determining that the user account is not associated with the active payment card number comprises:
retrieving, by the payment service system and from the account record, a second payment card number associated with the user account; and
determining, by the payment service system, that the second payment card number is not active.
6. (Original) The computer-implemented method of claim 1, further comprising:
transmitting, by the payment service system and to the computing device, a first code;
causing, by the payment service system, the application executing on the computing device to display a notification window requesting the user to activate the payment card number by entering the first code in the notification window; and
receiving, by the payment service system, and from the computing device, an activation request comprising a second code and personal information required for activation, wherein the payment service system modifies the account record to assign the unassigned payment card number to the user account associated with the user as the active payment card number after determining that the second code corresponds to the first code.
7. (Original) The computer-implemented method of claim 1, wherein modifying the account record to assign the unassigned payment card number to the user account associated with the user as the active payment card number comprises:
executing, by the payment service system, a tokenization algorithm to generate a token from the unassigned payment card number that represents the unassigned payment card number; and
storing, by the payment service system and in the database, the generated token in association with the account record.
8. (Original) The computer-implemented method of claim 7, further comprising:
transmitting, by the payment service system, the generated token to the computing device, wherein the computing device stores the generated token in a digital wallet application executing on the computing device.
9. (Original) The computer-implemented method of claim 1, further comprising:
transmitting, by the payment service system, the active payment card number to a server of a card-printing entity that subsequently prints a physical payment card corresponding to the active payment card number.
10. (Original) The computer-implemented method of claim 1, further comprising:
receiving, by the payment service system, a request from the user to deactivate or reactivate the active payment card number, the request comprising identification information to identify the user account;
retrieving, by the payment service system and from the database associated with the payment service system, the account record associated with the user account based on the identification information; and
modifying, by the payment service system and in the database, an activation status field, associated with the active payment card number, of the account record based on the request.
11. (Original) The computer-implemented method of claim 1, wherein the request to assign the payment card number to the user account is received contemporaneously with a request to modify the account balance associated with the user account.
12. (Original) The computer-implemented method of claim 1, further comprising:
receiving a request for the authorization for the payment transaction; 
upon determining that the user account is not associated with the active payment card number, interrupting, by the payment service system, the request for the authorization for the payment transaction; and
subsequent to modifying the account record to assign the unassigned payment card number to the user account, resuming, by the payment service system, the request for the authorization for the payment transaction.
13. (Original) The computer-implemented method of claim 1, wherein:
receiving the request to assign the payment card number to the user account associated with the user of the payment service system comprises receiving, by the payment service system, an identifier for the user account;
retrieving the account record associated with the user account comprises identifying or creating the account record associated with the user account based on the identifier for the user account; and
determining that the user account is not associated with the active payment card number comprises determining, by the payment service system, that the account record associated with the user account is not associated with any payment card.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696